Citation Nr: 1803651	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  15-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

The Veteran represented by:   James Nathan Guin (DDG)


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from October 1957 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2017, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has asserted that he should be service-connected for his rheumatoid arthritis (RA).  Specifically, he claims his RA bothers him the most in his bilateral hands and right knee.  The Veteran further asserts that he was diagnosed with RA in 1984 at his separation from service, and since that time, he has been receiving treatment from a rheumatologist.  Further, he claims that he did not seek service connection sooner because he was service-connected for non-rheumatoid arthritis in his hands already.  Of note, the Veteran is currently service-connected for degenerative joint disease (DJD) of the interphalangeal (IP) joints of his bilateral thumbs from December 1984 and DJD of his left knee from January 2014.  

In a VA examination in January 1985, the Veteran stated that he had noted increased swelling in his thumbs starting in 1983.  On examination, the Veteran had range of motion limitation in his bilateral IP joints, DJD of the proximal IP joint in the right thumb, and DJD of the distal IP joint of the left thumb.  

In an undated opinion, Dr. H., from Mobile, Alabama states that he has been seeing the Veteran from December 1987 to September 1990 for complaints of widespread musculoskeletal pain and stiffness, with a typical fibromyalgia distribution.  

The Veteran had a VA examination in 1991.  The examiner diagnosed of poly-arthritis/poly-arthralgias secondary to DJD.  The examiner noted a fibromyalgia diagnosis per private records and that the Veteran had been previously followed by rheumatology in Mobile (presumably the undated opinion from Dr. H.).  The examiner noted that if further evaluation was needed, then he suggested a rheumatological examination.

The Veteran attended a VA examination in May 2014.  After examination, the examiner found that while there is RA in both IP joints, RA is not a "progression of DJD of the bilateral thumbs because they are joint conditions of different etiologies with no medical nexus."  However, in forming the opinion, the examiner's opinion does not address whether RA could be directly connected to service.

The Veteran's first treatment and diagnosis for RA for his knees was in August 2003.  In March 2013, he stated that he developed knee pain approximately 25 years earlier.  In March 2014, Dr. B indicated that the Veteran had RA in his bilateral hands and knees, but that it may have been connected to gout.  

On remand, the AOJ should obtain any records from the Veteran's rheumatologist dated from 1984 to 1991.  In addition, given that no opinion of record adequately addresses whether service could have caused RA or whether the Veteran's arthritic symptoms could have also been RA symptoms; therefore, the Veteran should have an opportunity to have an examination for his claim of service connection for RA. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding, pertinent rheumatological treatment records from between 1984 and 1991 and associate them with the Veteran's claims file.

2.  After obtaining any outstanding records, return the claims file to a VA examiner for an opinion on the evidence of record.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the report that the claims file and the Remand have been reviewed.  

In providing the opinion, the examiner must acknowledge the findings of the January 1985 examination, the undated opinion from Dr. H., the April 1991 examination, and the May 2014 examination. The examiner must also recognize that the fact that there was no diagnosis of RA in service is not, by itself, a sufficient reason to deny service connection for RA.  

Further, the examiner must acknowledge that the Veteran claims arthritic complaints since service.

The examiner is asked to provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's RA, in his bilateral hands and right knee, began during service or is etiologically related to active duty service.  A complete answer should address the Veteran's lay statements, including his history of symptoms.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resorting to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure that it is responsive to, and in complete compliance with, the directives of this remand.  If not, appropriate corrective action should be taken.

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to service connection for RA in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

